Title: To George Washington from Israel Shreve, 30 July 1797
From: Shreve, Israel
To: Washington, George



Dear General,
Washingtons Bottoms 30th July 1797

I receivd a Letter from the Hon: James Ross dated at Philadelphia the 14th of Last month informing me that no money had been paid into the Bank of Pennsylvania, towards the Enstallment due to you the first of June Last, which gave me great pain, as I fully Expected the whole Sum was paid in, by a Mr Reuel Sayre & Isaac Sparks, Said Sayres, Brother & Sparks were in New Jersey and

Engaged to pay in the whole Sum. I Expected to have been punctual in every payment after the Bogal Jos: Sayre & Jno: Loyed made Last year they Called upon your Excellency with money in their Pockets Sufficient to make up the Enstalment then due and the Arerages of Rents then behind, and more than a hundred Pounds to Spare, which was all Due to me and agreeble to their Contract to have been paid into the Bank of Pennsylvania previous to the first of June, these people Carried their Money home to Penns Valey 150 miles from me and never Wrote or Sent any Sort of word untill the 4th of September Last when part of the money was Brought to me, this Business being So conducted, I was Determined to be ready this year But have again been Deceived, these people Say that the officers of the Bank of Pennsylvania have more than Once refused to receive their money[.] I will Give your Exelly a short state of my Situation at this time I hold 813 Acres of the Land I Bought of you, the Residue I have Sold and Bound myself to make titles when the whole of the money is paid, for which I have their Bonds upon Interest for £2700 becomeing due So as to Answeer my payment to you, said Sparks has removed out a few days ago, and paid me 700 Dollars. 500 Dollars is Lodged with a Certain Major John Barker in Philadelphia, if your Excellency will be pleased to receive the Interest up to the first of June for the whole Sum yet behind, I will do Every thing in my power to Make up the Installment with the Interest up untill paid, I Acknowledge the Bargain is Good on my Side[.] Just as I Bought Land took a rise here Occationed by the floud of Money the Militia Army Brought into the Country, Land now is more of a Drug money has gone Scarce—although I have not been So punctual as I Ought to have been, I do Beg your Excellence to forbear and not Sue me, which is next to Death with me, It not only Distroys a mans Credit, But Accumelates loss and every way Distructive to a man, that wishes to pay without the Rigor of the Law, all the money I have paid has been without Borrowing any, the 500 Dollars is directed to be paid into Mr Wolcots hands who I am informed by Mr Ross is Appointed to do Business for you in Philadelphia.
I am no Speculator or Land Jobber, I held Lands at the Miami Settlement but Judge Symmes being a man not by any means to be depended upon, I have made but Little by them, there has been Considerable improvements made upon the Land here Since I Bought it, I have Cleard more than 50 Acres on the place where

G: Simpson Lived, the other people has made great Improvements the 813 Acres My Stock &c. and Little more is my all I have a Large famaly to Support and Attend to It as much [as I] Can I have a fine harvest well in this Season, with your Excellencys Goodness and forbearance I hope to make up this payment, and I think in future I will take upon me to See that the Money Shall be ready upon the day, I Should be glad if your Excellency would Condesend to write to me, the 700 Dollars I have with what I can Collect I will Send to Mr Wolcott. I am dear General with unfeigned regard Your Excys Most Obedt Servt

Israel Shreve

